SWANN, Judge.
The appellant, Mead, was tried without a jury and found guilty of unlawfully, feloniously and wantonly shooting a deadly missile into a used or occupied public building in violation of Fla.Stat. § 790.19, F.S.A.
He claims reversible error was committed because there was insufficient evidence submitted to support the guilty verdict. Although there is evidence to the contrary, Mead claims he was firing a shotgun in self-defense at the intended victim, who had just disarmed Mead of a pistol which he had been carrying, and that therefore he lacked the requisite intent under Golden v. State, Fla.App. 1960, 120 So.2d 651.
In Golden the bullets were shot at a man running into a house and were not deliberately fired into the building, as was the case here. Here there was evidence that the appellant, while standing outside the building, deliberately fired two shots from a sawed off shotgun through a plate glass window into a bar which was occupied with several people.
The conflicting evidence was resolved adversely to the defendant by the trial judge. See Eizenman v. State, Fla.App. 1961, 132 So.2d 763. There was sufficient evidence to sustain the finding of the trial judge that Mead’s shooting into the building was done wantonly or maliciously and the judgment of conviction is therefore
Affirmed.